                 Case 1:15-cv-05754-JGK Document 153 Filed 06/16/20 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK



IN RE ELETROBRAS SECURITIES                                 Case No.: 15-cv-5754 (JGK)
LITIGATION



                           ORDER APPROVING ADMINISTRATIVE
                     DETERMINATIONS AND AUTHORIZING DISTRIBUTION
                             OF THE NET SETTLEMENT FUND

            Lead Plaintiffs, Dominique Lavoie (“Lavoie”) and the City of Providence, Rhode Island

    (“Providence”) (collectively, “Lead Plaintiffs”), having moved this Court for an order approving

    administrative determinations and authorizing the distribution of the Net Settlement Fund 1 in the

    above-captioned class action, and the Court, having considered all of the materials and

    arguments submitted in support of the motion, including the Declaration of Jaime Firenze

    Regarding Distribution Plan (“Firenze Declaration”) submitted on behalf of the Court-approved

    Claims Administrator, Epiq Class Action & Claims Solutions, Inc. (“Epiq” or “Claims

    Administrator”), and Lead Plaintiffs’ Memorandum of Law In Support of Lead Plaintiffs’

    Motion for Approval of Administrative Determinations and Authorization to Distribute the Net

    Settlement Fund submitted therewith, as well as all prior proceedings herein, and after due

    deliberation;

            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            1.       This Court has retained jurisdiction over this Action for the purposes of

    considering, inter alia, any further application or matter in connection with the administration of

    the Settlement and the distribution of the Net Settlement Fund to Authorized Claimants.



1
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the June 29, 2018

Stipulation and Agreement of Settlement (ECF No. 127, the “Stipulation”) and exhibits thereto.
          Case 1:15-cv-05754-JGK Document 153 Filed 06/16/20 Page 2 of 5



     2.       The distribution plan proposed by Epiq as set forth in the Firenze Declaration is

APPROVED. Accordingly,

             a.      The administrative determinations of the Claims Administrator to accept

    the timely submitted Proofs of Claim set forth in Exhibit C-1 to the Firenze Declaration, and

    to accept the late but otherwise valid Proofs of Claim submitted after the January 4, 2019

    deadline but on or before January 31, 2020, as set forth in Exhibit C-2 to the Firenze

    Declaration, are adopted;

             b.      The administrative determinations of the Claims Administrator to reject the

    Proofs of Claim set forth in Exhibit C-3 to the Firenze Declaration are hereby approved, and

    those claims are hereby rejected;

             c.      The administrative determination of the Claims Administrator to reject the

    Proof of Claim for Disputed Claim Number 1, as set forth in the Firenze Declaration

    paragraphs 24-25 and Exhibit B, is hereby approved, and that claim is hereby rejected;

             d.      No new Proofs of Claim may be accepted after January 31, 2020, and no

    further adjustments to Proofs of Claim that would result in an increased Recognized Loss

    may be made for any reason after January 31, 2020;

             e.      Pursuant to the Distribution Plan for the distribution of the Net Settlement

    Fund, Epiq shall distribute the Net Settlement Fund as follows:

                     1)      Epiq will distribute 100% of the available balance of the Net

              Settlement Fund, after deducting any Notice and Administration Costs, Taxes,

              and Tax Expenses, to the Authorized Claimants set forth in Exhibits C-1 and C-2

              to the Firenze Declaration who would receive at least $10.00 based on their

              Recognized Loss in comparison to the total Recognized Losses of all Authorized

              Claimants.


                                              2
Case 1:15-cv-05754-JGK Document 153 Filed 06/16/20 Page 3 of 5



           2)      In order to encourage Authorized Claimants to promptly deposit

    their payments, all distribution checks shall bear a notation “DEPOSIT

    PROMPTLY, VOID AND SUBJECT TO RE-DISTRIBUTION IF NOT

    NEGOTIATED WITHIN 90 DAYS OF DISTRIBUTION.” Epic is authorized to

    take appropriate action to locate and/or contact any Authorized Claimant who has

    not cashed his, her, or its check within said time as detailed in footnote 2 of the

    Firenze Declaration;

           3)      Authorized Claimants who do not negotiate their distribution

    checks within the time allotted or on the conditions set forth in footnote 2 of the

    Firenze Declaration will irrevocably forfeit all recovery from the Settlement. The

    funds allocated to all such stale-dated checks will be available to be distributed to

    other Authorized Claimants if Lead Counsel determines that it is cost-effective to

    conduct a second distribution. Similarly, Authorized Claimants who do not

    negotiate their second or subsequent distributions (should such distributions

    occur) within the time allotted or on the conditions set forth in footnote 2 of the

    Firenze Declaration will irrevocably forfeit any further recovery from the Net

    Settlement Fund;

           4)      Consistent with the Plan of Allocation, after Epiq has made

    reasonable and diligent efforts to have Authorized Claimants negotiate their

    distribution checks, which efforts shall consist of the follow-up efforts described

    in footnote 2 but no earlier than six (6) months after the initial distribution, Lead

    Counsel, in consultation with Epiq, will determine whether it is cost-effective to

    conduct a second distribution of the Net Settlement Fund. Additional re-

    distributions may occur thereafter in six (6) month intervals until Lead Counsel, in

    consultation with Epiq, determines that further re-distribution is not cost-
                                      3
   Case 1:15-cv-05754-JGK Document 153 Filed 06/16/20 Page 4 of 5



         effective;

                5)      If further re-distribution of the funds remaining in the Net

         Settlement Fund is not cost-effective, Lead Counsel shall seek an order from the

         Court approving the donation of any remaining funds after all claims

         administration fees and expenses, escrow fees, taxes, and tax return preparation

         fees have been paid, to one or more non-sectarian, not-for-profit charitable

         organization(s) serving the public interest, to be identified at that time.

       f.       All persons involved in the review, verification, calculation, tabulation, or

any other aspect of the processing of the Proofs of Claim submitted herein, or otherwise

involved in the administration or taxation of the Settlement Fund or the Net Settlement

Fund, are hereby released and discharged from any and all claims arising out of such

involvement, and all members of the Settlement Class, whether or not they receive payment

from the Net Settlement Fund, are hereby barred from making any further claims against the

Net Settlement Fund, Lead Plaintiffs, Lead Counsel, the Claims Administrator, the Escrow

Agent, or any other agent retained by Lead Plaintiffs or Lead Counsel in connection

with the administration or taxation of the Settlement Fund or the Net Settlement Fund

beyond the amount allocated to them as Authorized Claimants;

       g.       The Claims Administrator is authorized to destroy all paper and electronic

copies of Proofs of Claim and supporting documentation one year after all funds have been

distributed;

       h.       Fees and expenses in the amount of $454,305.94 that have been incurred or

are expected to be incurred by Epiq in connection with the administration of the Settlement

and the initial distribution of the Net Settlement Fund as set forth in paragraph 36 and

Exhibit D of the Firenze Declaration, are hereby approved; and


                                            4
         Case 1:15-cv-05754-JGK Document 153 Filed 06/16/20 Page 5 of 5



            i.       This Court retains jurisdiction over any further application or matter that

     may arise in connection with the administration of the Settlement and such other and further

     relief as this Court deems appropriate.

SO ORDERED:

Dated:    June 15               , 2020
                                                        /s/ John G. Koeltl
                                                     The Honorable John G. Koeltl
                                                      United States District Judge




                                               5
